Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-17, and 20-27 are allowed.  Key to allowance of these claims are the new claim limitations and remarks of 05/06/2021.
The closest prior art is Schaub et al.  Schaub teaches the lubricant composition and a friction modifier that is the reaction product of a dimer fatty acid and a polyol for those listed in claim 1 part ii.  Schaub does not teach where the friction modifier is further reacted with a C2 to 12 aliphatic dicarboxylic acid or diol and a C1 to C10 aliphatic mono carboxylic acid or mono alcohol.
A lubricant formulation of claim 18 comprising:
(a)    a base oil selected from API Group I to V oils and mixtures thereof; and
(b)    a friction modifier additive present in a range of from 0.01 to 10 wt% on the basis of the total weight of the lubricant formulation of the friction modifier additive
wherein the friction modifier additive has a hydroxyl value in the range from 10 to 300 mg KOH/g when measured according to ASTM D1957-86 and wherein the friction modifier additive is the reaction product of reactants comprising:
i)    a dimer fatty acid;
ii)    a polyol selected from ethylene glycol, diethylene glycol, triethylene glycol, polyethylene glycol, propylene glycol, dipropylene glycol, tripropylene glycol polypropylene glycol, butylene glycol, propanediol, butanediol, glycerol and mixtures thereof; and one or both of:
iii)    a C2 to C12 aliphatic dicarboxylic acid or diol; and
iv)    a Cl to C10 aliphatic mono-carboxylic acid or mono-alcohol, is not taught or fairly suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771